Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146460 & (3)(4)                                                                                         Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  IN RE:                                                                                                             Justices
                                                                             SC: 146460
  HONORABLE DIANE M. HATHAWAY                                                JTC: Formal Complaint 91
  MICHIGAN SUPREME COURT
  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

         On order of the Court, the Judicial Tenure Commission having filed a written
  withdrawal of the motion for immediate consideration, petition for interim suspension,
  and request for appointment of master, the motion, petition, and request are DISMISSED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           d0325                                                              Clerk